Title: From James Madison to David Montague Erskine, 22 August 1807
From: Madison, James
To: Erskine, David Montague



Sir.
Department of state, August 22d. 1807.

I have the honor to transmit herewith proof of Citizenship of John Wharff, an American Seaman, who is stated to have been impressed on board His Britannic Majesty’s Sloop of War Rattler, and to request the interposition of your good offices to obtain his discharge.  The Rattler is said to be on the Halifax station at present.  I have the honor to be with great respect & consideration, Sir, Your most obedt. Servt.

James Madison

